Citation Nr: 0500638	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  95-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to August 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disorder.  The Board likewise 
denied the appellant's application to reopen his claim for 
service connection for a low back disorder in a December 1997 
decision.  The appellant moved to have that Board decision 
revised on the basis of clear and unmistakable error.  In a 
December 2004 decision, the Board granted the motion and the 
December 1997 decision was reversed.  The claim was, 
therefore, found to be reopened.  It must now be considered 
on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The medical evidence of record shows that the veteran had 
complaints of back pain in 1967, while on active duty.  
Medical evidence received subsequent to service, dated from 
1993, shows that he had complaints of a chronic back disorder 
that, on VA examination in December 1995, was diagnosed as 
degenerative disc disease of the lumbosacral spine.  No 
opinion regarding a possible relationship between the current 
back disorder and the in-service complaints has been 
obtained.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo a special orthopedic 
evaluation to ascertain the nature of any 
low back disorder.  The specialist should 
be requested to render an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any current back disability 
is related to the complaints noted in the 
service medical records.  The claims 
folder should be made available for 
review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




